Citation Nr: 1519126	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-42 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for residuals of a right femur fracture.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hepatitis C, and, if so, whether the reopened claim should be granted.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right hip condition, to include as secondary to service-connected residuals of a right femur fracture, and, if so, whether the reopened claim should be granted.

4. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right quadriceps condition, and, if so, whether the reopened claim should be granted.

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee condition, to include as secondary to residuals of a right femur fracture, and, if so, whether the reopened claim should be granted.

6. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right leg condition, and, if so, whether the reopened claim should be granted.

7. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for low back condition, to include as secondary to service-connected residuals of a right femur fracture, and, if so, whether the reopened claim should be granted.

8. Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to a nonservice-connected low back disability.

9. Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to a nonservice-connected low back disability.

10. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, to include as secondary to residuals of a right femur fracture.

11. Entitlement to service connection for a bilateral hearing loss disability.

12. Entitlement to service connection for a left hip disability, to include as secondary to residuals of a right femur fracture.

13. Entitlement to service connection for a left hand skin disorder.

14. Entitlement to service connection for a right hand skin disorder.

15. Entitlement to service connection for bilateral carpal tunnel syndrome.

16. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware and January 2014 and February 2015 rating decisions issued by the RO in St. Petersburg, Florida.

By way of background, the RO denied reopening of the Veteran's claims of service connection for right hip, right leg, right knee and right quadriceps disabilities in July 2009 and denied reopening of a claim of service connection for hepatitis C in October 2009. In January 2014 the RO then denied reopening the claim of service connection for a low back disability, denied service connection for a bilateral hearing loss disability, left and right hand skin disabilities, left and right lower extremity radiculopathy, bilateral carpal tunnel syndrome, an acquired psychiatric disorder and a left hip disability, and granted an increased rating of 20 percent for residuals of a right femur fracture. In February 2015 the RO denied TDIU.

Concerning the July 2009 and October 2009 rating decisions, the Veteran timely and properly perfected appeals as to both decisions, and the issues were combined into a single appeal in a September 2010 statement of the case. With respect to the January 2014 and February 2015 rating decisions, the Veteran filed notices of disagreement as to each decision, but no statement of the case has been issued nor have the notices of disagreement been acknowledged in any VA correspondence.

The Veteran's prior representative had his accreditation revoked by VA. The Veteran was notified of this in March 2015, and the Veteran submitted a new power of attorney form appointing the American Legion as his designated representative in April 2015. As such, the title page has been updated to reflect the Veteran's current representative.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of whether there was clear and unmistakable error (CUE) in the October 2007 rating decision denying service connection for hepatitis C has been raised by the record in the Veteran's November 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, with respect to the issues decided in the July 2009 and October 2009 rating decisions, in his October 2010 substantive appeal the Veteran requested a hearing on these issues before a Veterans Law Judge. After a prior postponement of a May 2014 hearing, the Veteran was scheduled for, and properly notified of, a hearing on January 27, 2015, for which he did not appear. However, in a statement received on January 23, 2015, the Veteran indicated that he would not be able to attend his scheduled hearing due to illness, and requested that the hearing be postponed. As the Veteran has already postponed a prior hearing date, good cause must be shown in order to be granted a second postponement. 38 C.F.R. § 20.702(c)(2). As the Veteran indicated in his January 23, 2015 statement that he was ill at the time of his scheduled hearing, the Board finds that good cause for the requested postponement has been shown. Id. As good cause has been shown, the claims must be remand so that the Veteran can be scheduled for a new hearing in accordance with the applicable regulations. 

Second, when a notice of disagreement (NOD) has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a statement of the case (SOC). Manlincon v. West, 12 Vet. App. 238 (1999). A notice of disagreement is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. As noted in the introduction, the Veteran has timely and properly submitted NOD's as to the determinations in the January 2014 and February 2015 rating decisions. 38 C.F.R. § 20.201. However, VA has not yet acknowledged receipt of either NOD, nor has VA issued the Veteran a statement of the case concerning the decisions with which he has expressed disagreement. Thus, there is no evidence that the NOD's are being processed. As an NOD has been filed within the applicable appellate period, a remand is required for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof.

2. Issue a statement of the case regarding the issues of entitlement to an increased rating for his service-connected residuals of a right femur fracture, whether new and material evidence sufficient to reopen a claim of service connection for a low back disability has been submitted, entitlement to service connection for a psychiatric disorder, left and right hand skin disabilities, bilateral lower extremity radiculopathy, a bilateral hearing loss disability, bilateral carpal tunnel syndrome and a left hip disability, and entitlement to TDIU.

Advise the Veteran of the procedural requirements to continue an appeal of these issues. If, and only if, the Veteran files a timely substantive appeal, the issues should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



